Citation Nr: 1800047	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  14-09 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for multiple myeloma, to include as due to ionizing radiation exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2016.  The record was also held open for 60 days in order to allow the Veteran and his representative additional time to submit medical records.  Thereafter, the Veteran submitted additional evidence with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).
  
This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that his multiple myeloma is due to exposure to ionizing radiation during service.  Specifically, the Veteran has reported that he was exposed to ionizing radiation performing his duties as a nuclear power plant operator while he was stationed at Fort Belvoir and Fort Greely.  See, e.g., December 2008 and November 2011 statements in support of claim.  He has also asserted that he was exposed to radiation performing maintenance on nuclear weapons while he was stationed in Germany from October 1964 to September 1967.  See, e.g., December 2016 statement in support of claim; December 2016 Board hearing transcript, at 5.


The record reflects that the AOJ developed the Veteran's claim under the provisions of 38 C.F.R. § 3.311.  However, the Board notes that the Veteran's reported radiation exposure from October 1964 to September 1967 was not considered in the January 2010 Interactive Radioepidemiological Program (IREP) calculation, the January 2010 medical opinion from the Director of Radiation and Physical Exposures, and the January 2010 opinion from the Director of Compensation and Pension Service.   

The claims file contains the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), but the record only shows his radiation exposure from May 1969 to September 1971.  Notably, however, the Veteran's complete service personnel records are not associated with the claims file.  Therefore, a remand is necessary for further development, to include obtaining any records pertaining to whether the Veteran had exposure to ionizing radiation while stationed in Germany from October 1964 to September 1967.  Thereafter, the AOJ should conduct any further development necessary pursuant to 38 C.F.R. § 3.311. 

In addition, it does not appear that the Veteran has been provided complete notice for his claim.  In this regard, the Board notes that the January 2014 statement of the case (SOC) did not include the complete provisions of 38 C.F.R. § 3.309(d).   

Lastly, a July 2009 Social Security Administration (SSA) inquiry indicated that the Veteran had Title II status.  However, the claims file does not contain any records from SSA. Therefore, the AOJ should attempt to obtain any such records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for multiple myeloma that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.  

3.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.  

4.  The AOJ should conduct all necessary development to obtain any available records concerning the Veteran's reported exposure to radiation during his period of service from October 1964 to September 1967.

The AOJ should document all efforts undertaken and the responses received.

5.  The AOJ should consider whether any further development is necessary under the provisions 38 C.F.R. § 3.311. 

6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the complete provisions of 38 C.F.R. § 3.309 (d).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




